Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This is the first Office action on the merits of Application No. 16/095,186 filed on 10/19/2018, which is a 371/National Stage Application of PCT/EP2016206561.0. Claims 16-31 are currently pending.

Priority
Application claims the benefit of German Application No. 10 2006 023 447.2, DE10 2016 206 561.0 filed on 4/19/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2018 has been received and considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Allowable Subject Matter
Claims 16-30 are allowed.
For instance, as to claim 16, while Gierer arguably discloses: 
A method for operating a parking lock device (21) with a hydraulic system that includes a parking lock valve (31) which is pilot-controllable against an actuating force and at which a main pressure (see p_sys, Fig. 2) is applicable in a defined operating condition range of a positioning valve (25),

during a demand to engage the parking lock device from a disengaged operating condition of the parking lock device, applying a pilot pressure at the parking lock valve or applying both the pilot pressure and the main pressure at the parking lock valve via the positioning valve; and  
guiding each of the pilot pressure) and the main pressure to defined pressure levels at which the parking lock valve is transferrable into the further operating condition range of the parking lock valve by the actuating force of the parking lock valve against the pilot pressure and against a pressure between the parking lock valve (PSV) and the parking lock cylinder. 
Gierer does not provide: “the positioning valve (POSV) pilot-controllable against an actuating force via a pilot control”, in combination with the remaining features. In addition Gierer does not explicitly disclose the above method by provides balanced pressures on the parking lock valve by means of a pilot control and a main pressure. 
As to claim 31, the prior art does not disclose a method for operating a parking lock device with a positioning valve pilot controllable against and actuating force at the positioning valve, as well as: “guiding each of the pilot pressure (p_EDS4) and the main pressure (p_sys) to defined pressure levels at which the parking lock valve (PSV) is transferable into a further operating condition range of the parking lock valve (PSV) by the actuating force at the parking lock valve (PSV) against the pilot pressure (p_EDS4) and against a pressure between the parking lock valve (PSV) and the parking lock cylinder (23), and


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 9890850 (Novak), and 8915344 (Schuller), 9103435 (Schmidt), and 8167105 (Herrmann) provide hydraulic parking systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN P DODD whose telephone number is (571)270-1161.  The examiner can normally be reached on 10:30-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/RYAN P DODD/Examiner, Art Unit 3655     

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655